DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN201920293879.1 on 3/7/2019. It is noted, however, that applicant has not filed a certified copy of the CN201920293879.1 application as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No.10690330 to Deng (hereinafter “Deng”)in view of Lin San-Yuan (US 20030231956 A1, hereinafter, “Lin”).

Regarding claim 1, Deng teaches a ring-shaped light fan (modular fan, see Claim 1, line 1), comprising a frame (outer frame, see Claim 1, line 3) and a first receiving chamber (first accommodating chamber, see Claim 1, line 3) disposed at the frame (see Claim 1, lines 4-5), and the first receiving chamber containing (see Claim 1, lines 9-11) a first fan (first fan, see Claim 1, line 9), characterized in that the frame has a fixing portion (fixed portions, see Claim 1, line 12-13); 
the frame and the first receiving chamber are integrally formed (see Claim 1, lines 7-8); and the outer periphery (see Claim 4, line 3) of the frame has a light emitting module (LED lamp strip, see Claim 4, line 2). 

Deng does not explicitly teach the light fan characterized in that each end point of the frame has the fixing portion, the fixing portion is a fixing hole; the frame, the fixing hole and the first receiving chamber are integrally formed.
Lin teaches a ring shaped light fan (illuminant electric fan, see figures 1-3) characterized in that each end point (see endpoints of frame 1) of the frame (1) has a fixing portion (inner lock holes 13), the fixing portion (13) is a fixing hole (see shape of 13, in figure 2); the frame (1), the fixing hole (13) and the first receiving chamber (fan tunnel 11) are integrally formed (as seen in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the fixing holes as taught by Lin into Deng so as to secure the fan to a housing device, such as a computer chassis. One of ordinary skill would have been motivated to make this modification to because fixing holes are a known strategy to secure fans.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fan Shao-Dong (US 20190249862 A1, hereinafter, “Fan”).

Regarding claim 1, Fan teaches a ring-shaped light fan (illuminated fan 10a, see figures 1-4), comprising a frame (inner light guide ring 220a) and a first receiving chamber (air channel 221a) disposed at the frame (220a), and 
the first receiving chamber (221a) containing a first fan (propeller 130a), characterized in that each end point (see corner ends of 220a) of the frame (220a) has a fixing hole (see holes labeled as second mounting parts 2221a); 
the frame (220a), the fixing hole (2221a) and the first receiving chamber (221a) are integrally formed (as clearly seen in figure 2); and 


Regarding claim 2, Fan teaches wherein the light emitting module (210a, 300a) comprises an LED lamp strip (300a) and a lampshade (210a), and the outer periphery of the frame (220a) has a groove (see groove formed between first position-limiting plate 222a and second position-limiting plate 223a), and the LED lamp strip (300a) is received and installed in the groove (groove formed between 222a and 223a), and the lampshade (210a) is covered onto (better seen in figure 4) the groove (groove formed between 222a and 223a). 

Regarding claim 9, Fan teaches wherein the frame (220a) is a square structure (as seen in figure 2 and discussed in ¶ 43), and the fixing holes (2221a) are disposed at four vertices (see vertices of 220a) of the frame (220a) respectively (as clearly seen in figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fan.

Regarding claim 3, Fan teaches further comprising a sealant disposed between the lampshade and the frame. 
However, the present disclosure is not limited to how to engage the outer light guide ring 210a and the inner light guide ring 220a (see ¶ 46) and the components of the ring shaped light fan may be engaged to each other via screwing or adhesive [i.e. sealant] (see ¶ 63);
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include a sealant between lampshade and frame of Fan in order to provide structural integrity and enhanced attachment of parts. One of ordinary skill would have been motivated to make this modification to provide protection to the inner components of the device from vibrations, common occurring in devices with fans.

Regarding claim 4, Fan does not explicitly teach further comprising a second receiving chamber and a second fan received and installed in the second receiving chamber, and the first receiving chamber and the second receiving chamber being disposed at both ends of the frame respectively, and the first receiving chamber and the second receiving chamber being integrally formed; and 
wherein the first receiving chamber and the second receiving chamber are respectively and symmetrically disposed at both ends of the frame. 
Fan teaches further comprising a second receiving chamber (see opening for second propellers 130j) and a second fan (130j) received and installed in the second receiving chamber (opening for 130j), and the first receiving chamber (opening for the first 130j) and the second receiving chamber (opening for the second 130j) being disposed at both ends (upper and lower ends of two inner light guide rings 220j) of the frame (two 220j) respectively, and the first receiving chamber (opening for first 130j) and the second receiving chamber (opening for second 130j) being integrally formed (note, the first and second receiving chambers are integrally formed within each corresponding 220j, and the chambers are also integrated with each other by outer light guide ring 210j); and
wherein the first receiving chamber (opening for the first 130j) and the second receiving chamber (opening for the second 130j) are respectively and symmetrically disposed at both ends (upper end of one 220j and lower end of the other 220j) of the frame (see two 220j). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the second fan as taught by the alternative embodiment of Fan into the teachings of the current embodiment of in order to further enhance heat dissipation. One of ordinary skill would have been motivated to make this modification to increase the service life of the device.

Regarding claim 5, Fan does not explicitly teach wherein the first receiving chamber and the second receiving chamber are respectively and symmetrically disposed at both ends of the frame. 
Fan teaches wherein the first receiving chamber (opening for the first 130j) and the second receiving chamber (opening for the second 130j) are respectively and symmetrically disposed at both ends (upper end of one 220j and lower end of the other 220j) of the frame (see two 220j). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the second fan as taught by the alternative embodiment of Fan into the teachings of the current embodiment of in order to further enhance heat dissipation. One of ordinary skill would have been motivated to make this modification to increase the service life of the device.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Niemiec Darrin (US 20200116163 A1, hereinafter, “Niemiec”).

Regarding claims 6-8, Fan teach a first fan in the embodiment of figures 1-4, and a two fan device in the alternative embodiment of figures 15-16, and further comprising a third or more fans (see ¶ 90); but
Fan does not explicitly teach further comprising a third receiving chamber and a third fan received and installed in the third receiving chamber, and the third receiving chamber being disposed at the frame; and the first receiving chamber, the second receiving chamber and the third receiving chamber being integrally formed with the frame; 
wherein the third fan is installed between the first fan and the second fan on the frame; and

 
However, discloses a first fan in the embodiment of figures 1-4, a second fan in the alternative embodiment of figures 15-16, and further comprising a third or more fans and wherein the three or more fans are linearly arranged (see ¶ 90); 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include a first, second and third fans positioned in a first second and third receiving chambers, wherein the third fan is installed in between the first and second fans into the teachings of Fan, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to increase the amount of heat extraction from the device.

Furthermore, Niemiec teaches a ring shaped light fan (fan module 120, see figure 6) further including: 
a third receiving chamber (opening for middle 140) and a third fan (middle 140) received and installed in the third receiving chamber (opening for middle 140), and the third receiving chamber (opening for middle 140) being disposed at the frame (front wall of module 120, better seen in figure 8); and the first receiving chamber (upper opening for upper fan 140), the second receiving chamber (lower opening for lower fan 140) and 
wherein the third fan (middle fan 140) is installed between the first fan (upper fan 140) and the second fan (lower fan 140) on the frame (120). 
 wherein the first fan (upper fan 140) and the second fan (lower fan 140) with respect to the third fan (middle fan 140) are respectively and symmetrically disposed at both ends (upper and lower ends of 120) of the frame (120). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the fans as taught by Neimic into the teachings of Fan in order to dissipate heat generated from the device and to create a pleasant environment. One of ordinary skill would have been motivated to make this modification enhance heat dissipation and thus increase the service life of the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875